
	
		II
		110th CONGRESS
		1st Session
		S. 1307
		IN THE SENATE OF THE UNITED STATES
		
			May 3, 2007
			Mr. Coleman (for
			 himself, Mr. Levin, and
			 Mrs. McCaskill) introduced the following bill; which was read twice
			 and referred to the Committee on
			 Finance
		
		A BILL
		To include Medicare provider payments in the Federal
		  Payment Levy Program, to require the Department of Health and Human Services to
		  offset Medicare provider payments by the amount of the provider's delinquent
		  Federal debt, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Provider Accountability
			 Act.
		2.Inclusion of
			 Medicare provider payments in federal payment levy program
			(a)In
			 generalThe Centers for Medicare and Medicaid Services shall take
			 all necessary steps to participate in the Federal Payment Levy Program under
			 section 6331(h) of the Internal Revenue Code of 1986 as soon as possible and
			 shall ensure that—
				(1)at least 50
			 percent of all payments under parts A and B of title XVIII of the Social
			 Security Act are processed through such program within one year of the date of
			 enactment of this Act, and
				(2)all remaining
			 payments under such parts A and B are processed through such program within two
			 years of such date.
				(b)AssistanceThe
			 Financial Management Service and the Internal Revenue Service shall provide
			 assistance to the Centers for Medicare and Medicaid Services to ensure that all
			 payments described in subsection (a) are included in the Federal Payment Levy
			 Program by the deadlines specified in that subsection.
			3.Application of
			 administrative offset provisions to Medicare provider payments
			(a)In
			 generalSection 3716 of title
			 31, United States Code, is amended—
				(1)by inserting
			 the Department of Health and Human Services, after United
			 States Postal Service, in subsection (c)(1)(A), and
				(2)by adding at the
			 end of subsection (c)(3) the following new subparagraph:
					
						(D)This section
				shall apply to claims or debts, and to amounts payable, under title XVIII of
				the Social Security
				Act.
						.
				(b)Effective
			 dateThe amendments made by this section shall apply to payments
			 made after the date of enactment of this Act.
			4.Streamlining tax
			 levies on federal payments
			(a)In
			 generalSection 6330(f) of the Internal Revenue Code of 1986
			 (relating to jeopardy and State refund collection) is amended—
				(1)by striking
			 or at the end of paragraph (1),
				(2)by striking the
			 comma at the end of paragraph (2) and inserting ; or,
				(3)by inserting
			 after paragraph (2) the following new paragraph:
					
						(3)the Secretary has
				approved a levy, including a continuing levy under section 6331(h), on
				specified payments, as defined in section
				6331(h)(2),
						,
				and
				(4)by striking the
			 heading and inserting Jeopardy, State refund, and collection from Federal
			 payments.
				(b)Effective
			 dateThe amendments made by this section shall apply to levies
			 made after the date of enactment of this Act.
			
